Citation Nr: 1705608	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for obstructive sleep apnea.

2.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss (also claimed as "defective hearing.")

3.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for a respiratory condition.

4.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for sensitive nerve system.

5.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for dizziness and loss of balance.

6.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for gout.

7.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected residuals of frostbite and knee disabilities.

9.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of frostbite, knee, and right shoulder disabilities.

10.  Entitlement to a disability rating in excess of 30 percent for residuals of frostbite, left foot.

11.  Entitlement to a disability rating in excess of 30 percent for residuals of frostbite, right foot.

12.  Entitlement to an increased disability rating for right knee arthritis.

13.  Entitlement to an increased rating for left knee arthritis.


REPRESENTATION

Veteran represented by:	R. Craig Martin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army on active duty from July 1950 to July 1953.  His service included combat in the Korean conflict and participation in the atmospheric nuclear test program.  He was awarded a Purple Heart Medal with First Bronze Oak Leaf Cluster.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The issues of entitlement to service connection for bilateral hearing loss, a respiratory condition, and dizziness and loss of balance will be reopened and discussed further in the REMAND section of the decision.  The claims of entitlement to service connection for a low back disability and left ankle disability, as well as the claims of entitlement to an increased rating for right and left knee arthritis, will also be discussed further in the REMAND section of the decision.  Lastly, the claims of entitlement to an increased rating for residuals of frostbite, left and right foot, will be bifurcated.  The schedular evaluation of these claims will be decided below and the extraschedular evaluations of the same will be discussed in the REMAND section of the decision.  The claims discussed in the REMAND portion of the decision below are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  Evidence received since the May 1997 rating decision denying service connection for obstructive sleep apnea does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

2.  Evidence received since the February 1992, February 1998, April 2002, and May 2007 rating decisions denying service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  Evidence received since the April 2002 rating decision denying service connection for a respiratory condition relates to an unestablished fact necessary to substantiate the Veteran's claim.

4.  Evidence received since the April 2002 rating decision denying service connection for sensitive nerve system does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

5.  Evidence received since the December 1993 and May 2007 rating decisions denying service connection for dizziness and loss of balance relates to an unestablished fact necessary to substantiate the Veteran's claim.

6.  Evidence received since the April 2002 rating decision denying service connection for gout does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

7.  Evidence received since the May 2007 rating decision denying service connection for erectile dysfunction does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

8.  For the entire appeal period, the Veteran's residuals of frostbite, left and right foot, have been rated as 30 percent disabling, the maximum schedular rating available pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for obstructive sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014);     38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received to reopen the claim of service connection for a respiratory condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014);    38 C.F.R. § 3.156 (2016).

4.  New and material evidence has not been received to reopen the claim of service connection for sensitive nerve system.  38 U.S.C.A. §§ 5108, 7105 (West 2014);   38 C.F.R. § 3.156 (2016).

5.  New and material evidence has been received to reopen the claim of service connection for dizziness and loss of balance.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  New and material evidence has not been received to reopen the claim of service connection for gout.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  New and material evidence has not been received to reopen the claim of service connection for erectile dysfunction.  38 U.S.C.A. §§ 5108, 7105 (West 2014);       38 C.F.R. § 3.156 (2016).

8.  The criteria for a schedular disability rating in excess of 30 percent for residuals of frostbite, left foot have not been met.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.104, Diagnostic Code 7122 (2016).

9.  The criteria for a schedular disability rating in excess of 30 percent for residuals of frostbite, right foot have not been met.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.104, Diagnostic Code 7122 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

Standard July and September 2007 notice letters satisfied the duty to notify provisions.  A standard notice was also provided to the Veteran in October 2013 and the appeal was thereafter readjudicated in a September 2014 supplemental statement of the case, thereby curing any timing defects.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim is sufficient to cure a timing defect).  Lastly, the Board notes that the Veteran and his attorney have shown an understanding of the evidence needed to substantiate these claims; there is no allegation otherwise and any such defect is considered harmless error.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in January 2008 and September 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is fully informed, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Requests to Reopen Previously Denied Claims

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  The presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Obstructive Sleep Apnea

Service connection for obstructive sleep apnea was denied in a May 1997 rating decision on the basis that the evidence did not show that this disability was related to the Veteran's active military service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the prior May 1997 denial, the evidence revealed the following facts.  The Veteran's service treatment records (STRs) did not show any complaints, treatment, or diagnoses related to a sleep disorder.  In July 1994, the Veteran and his wife consulted a private doctor regarding the Veteran's sleep problems.  See July 1994 letter from Dr. C.R.S.  The Veteran presented with a complex sleep history comprised of panic awakenings and nightmares secondary to posttraumatic stress disorder (PTSD), along with obstructive sleep apnea and symptoms suggestive of nocturnal reflux.  The letter indicated that his wife reported observing for a number of years snoring, gaps in breathing, and struggling for air and disturbed breathing.  The examining doctor recommended a polysomnography study to confirm the sleep disorder diagnosis.  It was also noted that the Veteran's panic awakenings would make treatment of sleep apnea with a continuous positive airway pressure (CPAP) machine more difficult.  Subsequently, VA treatment records showed that the Veteran did undergo a sleep study, confirming the diagnosis of obstructive sleep apnea, and was provided with a CPAP machine in March 1995.  See January 1996 Sleep Clinic note.  Other VA treatment records showed the continued treatment of this disability.

Since the prior denial of this claim, evidence shows that the Veteran's obstructive sleep apnea continues to be an active disease process that is treated with a CPAP machine.  See, e.g., April 2007 VA outpatient note.  In June 2016, the Veteran and his spouse testified regarding the Veteran's sleep problems.  It was reported that the Veteran's sleep is interrupted by nightmares and that the Veteran's spouse first began noticing the Veteran having difficulty with breathing during his sleep approximately 20 years prior to the date of the hearing-so at some point near the mid-1990s initial diagnosis of the condition.  The spouse also testified that he continues to use the CPAP machine but it's sometimes difficult for the Veteran to keep the mask on at night.  The Veteran and his representative also testified that the obstructive sleep apnea is related to the Veteran's service-connected PTSD and to his exposure to radiation.  With regard to the theory of secondary service connection as associated with PTSD, the representative highlighted the July 1994 letter as evidence that a doctor had found a direct association between the two disabilities.

Based on this evidence, the Board finds that new and material evidence has not been received.  

The medical evidence submitted since May 1997 is considered new as it was not of record at the time of the prior denial, however it is not material to the Veteran's claim as it simply shows that the Veteran continues to maintain an active disease process that is treated with a CPAP machine.  These facts were already established at the time of the prior denial and the submission of new evidence showing the same does not raise a reasonable possibility of substantiating the Veteran's claim.  The June 2016 testimony offered by the Veteran and his spouse is duplicative of the evidence of record during the prior denial and is not considered new evidence.  Indeed, much of it was incorporated in the July 1994 letter from Dr. C.R.S.  

Lastly, the Board acknowledges that the Veteran and his representative have advanced two new theories of entitlement: secondary service connection as associated with PTSD and as due to exposure to ionizing radiation.  The advancement of such theories, in and of themselves, is not considered new evidence.  See Untalan, 20 Vet.App. at 470.  The July 1994 letter referenced by the representative at the hearing as supporting the theory of secondary service connection was already of record at the time of the prior denial, thus it is not considered new evidence.  The fact that the Veteran was exposed to ionizing radiation during an atmospheric nuclear test program was also established at the time of the prior denial.  See Routen v. West, 142 F.3d 1434, 1439-40 (Fed. Cir. 1998) (holding that the misapplication of, or failure to apply, a statutory or regulatory presumption does not constitute new and material evidence for the purposes of reopening a claim as a presumption, itself, is not considered evidence); see also June 1990 rating decision (indicating that a VA Form DA 20 confirmed exposure to atomic testing).  To date, no competent evidence has been submitted that supports the assertion that the Veteran's obstructive sleep apnea is related to radiation exposure.  Thus, the Board finds that there is no new and material evidence pertaining to either new theory of entitlement advanced by the Veteran and his representative.  Moreover, the Board also finds that the Veteran and his representative's statements alleging such theories of entitlement do not place on VA a duty to assist the Veteran in substantiating his claims by providing an examination.  38 C.F.R. § 3.159(c)(4)(iii) (providing that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the argument that medical examinations are to be routinely provided to all veterans in disability cases involving nexus issues simply because there are lay statements supporting such a connection).

Accordingly, new and material evidence has not been received. The request to reopen the claim of entitlement to service connection for obstructive sleep apnea is denied.

B.  Bilateral Hearing Loss

Service connection for bilateral hearing loss was previously denied in February 1992, February 1998, April 2002, and May 2007 rating decisions on the basis the Veteran's hearing loss was not related to his active military service and because there was no relation between the hearing loss and his exposure to radiation.  New and material evidence was not received within a year of notice of each decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of the decisions and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the prior denials, the Veteran's spouse testified that the she had first noticed the Veteran's hearing problems years ago-perhaps as early as the 1960s.  See June 2016 Hearing Transcript.  This evidence is new as it was not of record at the time of the prior denials.  This evidence is material as it tends to place the onset of the Veteran's hearing loss closer to his period of active service.  In making this determination, the Board has interpreted the spouse's statement as implying that the Veteran's hearing loss has been present for a very long time, and the Board places little weight on the exact date given at the hearing, which itself was a generalization.  Moreover, the credibility of the spouse's statement is presumed and she is competent to make such lay observations about the Veteran's symptomatology.

Accordingly, new and material evidence has been received.  The claim of entitlement to service connection for bilateral hearing loss is reopened.  It will be discussed further in the REMAND section of the decision below.

C.  Respiratory Condition

Service connection for a respiratory condition was previously denied in an April 2002 rating decision on the basis that there was no currently diagnosed disability.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the prior denial, the evidence of record primarily consisted of the Veteran's lay statements indicating that he has a respiratory condition, without providing further specifics as to symptomatology, functional effects, or diagnoses.  The medical evidence of record did not show complaints or treatment for such a condition, with the exception of a March 1991 VA treatment record that noted dyspnea, but much of the examiner's note pertained to the Veteran's mental health disability with symptoms such as nervousness, sweaty palms, and fast breathing.  

Since the prior denial, the Veteran and his spouse testified that the Veteran has difficulty breathing when he ambulates and the Veteran added that he first noticed difficulty breathing in service during the atmospheric nuclear test program and that it has continued ever since.  See June 2016 Hearing Transcript.  Additionally, January 2003 and January 2007 treatment records from Crozer Chester Medical Center showed that the Veteran had complained of chest pains and underwent radiographic studies to identify his problem; both the January 2003 and January 2007 studies showed that there was old granulomatous disease in the chest but no active disease process.  No disability was diagnosed.  VA treatment records note that the Veteran has experienced shortness of breath and intermittent chest pain.  See, e.g., July 2010 Medical Intern note.  It was also noted that the Veteran is currently diagnosed with coronary artery disease status post myocardial infarction in September 2009.  Id.

Based on a review of the record, the Board finds that new and material evidence has been received.  The prior denial of this claim was based on a lack of a diagnosed disability.  Now, however, the medical evidence of record shows that the Veteran's respiratory symptoms-shortness of breath and chest pains-may be related to his cardiac problems, which have been diagnosed as coronary artery disease status post myocardial infarction.  This evidence is new because it was not of record at the time of the prior denial.  It is material because it tends to show that the Veteran has a current disability.  See Shade, 24 Vet. App. at 121 (citing 66 Fed. Reg. 45620-01, 45629 (Aug. 29, 2001)) (discussing that, in the context of a prior claim that was denied for lack of a current disability, the submission of competent evidence of a current disability would constitute new and material evidence that would reopen the claim.).

Accordingly, new and material evidence has been received.  The claim of entitlement to service connection for a respiratory condition is reopened.  This claim will be further discussed in the REMAND section of the decision below.

D.  Sensitive Nerve System

Service connection for sensitive nerve system was previously denied in an April 2002 rating decision on the basis that there was no currently diagnosed disability. New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the prior denial, the evidence primarily consisted of the Veteran's lay statements.  In July 2000 he filed a claim of, among other things, service connection for sensitive nerve system to noise.  That same month, the RO sent a notice letter requesting evidence showing a respiratory or neurological disorder with sensitivity to noise.  The Veteran responded in August 2000 by writing that "you state that since PTSD is part of my major disability, I should put in for an increase in my compensation.  However, my condition isn't any better, in fact I am very sensitive on my feet and do not have a good source of balance.  My nerves have a very low tolerance and my skin is very sensitive when being touched.  I still have nightmares of the atomic bomb blasts and combat in Korea.  It is very frightening when I hear loud noises, which make me defensive."  He did not further clarify his claim as it related to sensitivity to noise.

Since the prior denial, the Veteran and his spouse testified before the undersigned VLJ in June 2016.  Questions were asked that attempted to clarify the nature of this claim; that is, whether the Veteran thought that his sensitivities to noise were related to his service-connected PTSD or a wholly separate disability.  Responses from the Veteran indicated that he thought his mental health problems, which are related to service, cause him to be jumpy and sensitive to sudden noises.  An anecdote he provided was that if someone dropped a fork his reaction would be that he would be ready to fight.  The Veteran's representative also referenced a May 1997 VA examination report in which PTSD was diagnosed and the examiner wrote in the remarks that the Veteran had extreme difficulties controlling his anger over the years.

Based on the prior evidence and the testimony provided at trial, the Board finds that new and material evidence has not presented because any new evidence of record is not material in that it would not raise a reasonable possibility of substantiating the claim.  The testimony provided by the Veteran, his spouse, and the representative all indicate that the claim of "sensitive nerve system" refers not to his body's actual nervous system but to his physical and mental reactions to loud noises.  These problems have been considered and compensated in the evaluation of his service-connected PTSD.  The evidence does not indicate that there is a disease or disability separate from the service-connected PTSD.

Accordingly, new and material evidence has not been received.  The request to reopen the claim of entitlement to service connection for sensitive nerve system is denied.

E.  Dizziness and Loss of Balance

Service connection for dizziness and loss of balance was previously denied in December 1993 and May 2007 rating decisions on the basis that there was no currently diagnosed disability; these symptoms were found to be manifestations of the Veteran's service-connected PTSD rather than a separate nonservice-connected disability.  New and material evidence was not received within a year of notice of each decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of these decisions and they became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the December 1993 denial, the Veteran's STRs were silent for complaints regarding dizziness and loss of balance.  A March 1991 VA treatment record showed that the Veteran complained of dizziness in connection with seeking treatment for a lingering ear ache; the examiner determined it to be of unknown etiology.  Another March 1991 VA treatment record showed that the Veteran sought care specifically for his dizziness problem and at that time he reported that he experienced dizzy spells during stressful situations (feels woozy, hands get sweaty, breathes faster, tightness in left face/dullness); the examiner found dizziness secondary to multiple sensory deficits related to PTSD.  The Veteran underwent a VA psychological examination in September 1993 and reported that he had experienced these symptoms for at least twenty years, especially in times of stress.  The examiner determined that the Veteran had PTSD with a physiological factor and the dizziness could be related to the condition.  The diagnosis provided was PTSD with secondary vertigo; in this regard, the Board acknowledges that the diagnosis originally read "[PTSD] with secondary dizziness" but dizziness was crossed out and replaced with vertigo.  The Veteran underwent another VA examination that same month to evaluate his other disabilities.  The examiner for this evaluation also considered the Veteran's complaints of dizziness and loss of balance and defined them as manifestations of the Veteran's antidepressant medications taken for his PTSD.

At the time of the May 2007 denial, the record additionally contained medical records from Crozer Chester Medical Center.  A June 2004 note showed that the Veteran underwent a computerized tomography (CAT) scan to determine whether there was a neurological pathology for his chronic dizziness.  The CAT scan did not reveal any such abnormalities and it was determined that the etiology was probably related to a labyrinthopathy.

Since the prior denials, new VA treatment records have been associated with the claims file and they tend to show that the Veteran experiences dizziness status post right carotid endarterectomy surgery in January 2010.  See October 2010 Neurology Consult (VVA, CAPRI, page 18, receipt date 9/18/2014).  The Board notes that the Veteran's cardiovascular condition has been diagnosed as coronary artery disease status post myocardial infarction, thus the dizziness would be a manifestation of this condition.  This evidence is new because it was not of record at the time of the prior denial.  It is material because it tends to show that the Veteran has a current disability.  See Shade, 24 Vet. App. at 121 (citing 66 Fed. Reg. 45620-01, 45629 (Aug. 29, 2001)) (discussing that, in the context of a prior claim that was denied for lack of a current disability, the submission of competent evidence of a current disability would constitute new and material evidence that would reopen the claim.).

Accordingly, new and material evidence has been received.  The claim of entitlement to service connection for dizziness and loss of balance is reopened.  This claim will be further discussed in the REMAND section of the decision below.

F.  Gout

Service connection for gout was denied in an April 2002 rating decision on the basis that the record did not contain a diagnosis of gout.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the prior denial, the record contained a July 2000 statement in support of claim in which the Veteran alleged that he suffered from gout and that the disease was related to his in-service exposure to atomic bomb blasts.  His STRs were silent of any complaints, treatment, symptoms, or a diagnosis of gout.  Private and VA medical records were also unremarkable.

Since the prior denial, new VA and private medical records have been associated with the record; however, they do not show any complaints, treatment, symptoms, or a diagnosis of gout.  The Veteran testified before the undersigned in June 2016, and he reported that he did not know anything about this disability and that he thought the claim was raised by the RO.  The Veteran's representative argued that the RO failed to develop the claim properly in accordance with the regulatory provisions pertaining to radiation exposure.

Upon review of this evidence, the Board finds that new and material evidence has not been shown.  The evidence associated with the claims file since April 2002 is new because it was not considered in the prior denial, however it is not material as it does not show that the Veteran has gout or symptoms that may indicate a potential diagnosis.  Lastly, the representative's argument is not considered new and material evidence.  See 38 C.F.R. § 3.311; see also Routen, 142 F.3d at 1439-40 (Fed. Cir. 1998) (holding that the misapplication of, or failure to apply, a statutory or regulatory presumption does not constitute new and material evidence for the purposes of reopening a claim as a presumption, itself, is not considered evidence); see also June 1990 rating decision (indicating that a VA Form DA 20 confirmed exposure to atomic testing).  The Board also finds that the Veteran and his representative's statements alleging such theories of entitlement do not place on VA a duty to assist the Veteran in substantiating his claims by providing an examination.  38 C.F.R. § 3.159(c)(4)(iii) (providing that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured); Waters, 601 F.3d at 1278-79 (rejecting the argument that medical examinations are to be routinely provided to all veterans in disability cases involving nexus issues simply because there are lay statements supporting such a connection).

Accordingly, the Board finds that new and material evidence has not been received.  The request to reopen the claim of entitlement to service connection for gout is denied.  

G.  Erectile Dysfunction

Service connection for erectile dysfunction was denied in a May 2007 rating decision on the basis that the evidence did not show that this disability was related to the Veteran's active military service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the prior denial, the evidence showed that the Veteran had a current diagnosis of erectile dysfunction.  An October 1999 outpatient note indicated that the Veteran had reported experiencing erectile dysfunction since his revision of circumcision surgery the prior month.  An October 2005 outpatient note showed that the Veteran attributed the condition to his in-service exposure to radiation.

Since the prior denial, the medical evidence shows that erectile dysfunction continues to be an active disease process; however, this evidence is not material as it does not speak to the etiology of the disease.  Veteran statements and June 2016 testimony indicating that the disease is related to in-service radiation exposure are not new as they are duplicative of evidence that existed at the time of the prior denial.  At the June 2016 hearing, the Veteran's representative argued that the RO failed to develop the claim properly in accordance with the regulatory provisions pertaining to radiation exposure.  The Board notes that this argument is not considered new and material evidence.  See 38 C.F.R. § 3.311; see also Routen, 142 F.3d at 1439-40 (holding that the misapplication of, or failure to apply, a statutory or regulatory presumption does not constitute new and material evidence for the purposes of reopening a claim as a presumption, itself, is not considered evidence); see also June 1990 rating decision (indicating that a VA Form DA 20 confirmed exposure to atomic testing).  Moreover, the Board also finds that the Veteran and his representative's statements alleging such theories of entitlement do not place on VA a duty to assist the Veteran in substantiating his claims by providing an examination.  38 C.F.R. § 3.159(c)(4)(iii) (providing that the duty to provide a VA medical examination applies only if new and material evidence is presented or secured); Waters, 601 F.3d at 1278-79 (rejecting the argument that medical examinations are to be routinely provided to all veterans in disability cases involving nexus issues simply because there are lay statements supporting such a connection).

Accordingly, the Board finds that new and material evidence has not been received.  The request to reopen the claim of entitlement to service connection for gout is denied.  

III.  Claims of Entitlement to an Increased Rating 

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's residuals of frostbite, left and right foot, are rated pursuant to          38 C.F.R. § 4.104, Diagnostic Code (DC) 7122, the DC for cold injury residuals.

Under DC 7122, a ten percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A thirty percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A thirty percent rating is the highest schedular rating available.  38 C.F.R. § 4.104, DC 7122.

Two notes accompany DC 7122.  Note (1): separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other DCs.  Separately evaluate other disabilities that have been diagnosed as residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under DC 7122.  Note (2): evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with §§ 4.25 and 4.26.

B.  Analysis

The Veteran seeks a disability rating in excess of 30 percent for residuals of frostbite, left and right foot.  The appeal period before the Board begins on June 20, 2006, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For the reasons that follow, the Board finds that an increased schedular rating is not warranted for either disability.  The extraschedular rating is discussed in the REMAND section of the decision.

For the entire appeal period, the Veteran's residuals of frostbite, left and right foot, have been rated as 30 percent disabling pursuant to DC 7122.  This is the maximum rating available under DC 7122; a higher schedular rating under DC 7122 is not warranted. 

The Board has considered whether there are other potentially applicable DCs that could afford the Veteran a higher rating.  As the September 2014 VA examination report indicates the presence of pes planus, consideration of 38 C.F.R. § 4.71a, DC 5276 for flat foot is warranted.  DC 5276 provides a 50 percent rating for pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.  The evidence of record does not show that the Veteran experiences such symptomatology and therefore there is not a reasonable basis to award a higher 50 percent rating pursuant to DC 5276.  The Board has also considered the application of 38 C.F.R. § 4.71a, DC 5284, which provides for a 40 percent rating for actual loss of use of the foot.  The evidence of record does not support that the Veteran's disability is of such severity and he has not asserted such.  Lastly, the Board has reviewed the other DCs 5277-5273, the other DCs applicable to disabilities of the foot, and finds that they do not offer schedular ratings in excess of 30 percent.  Accordingly, the Board finds that no higher ratings could be assigned under alternative DCs for the Veteran's residuals of frostbite, left and right foot.

The Board has also considered whether a separate rating is warranted for any other residuals of frostbite.  See 38 C.F.R. § 4.110, DC 7122, Note(1).  To this end, the January 2008 VA examination report shows that the Veteran experienced decreased sensation to light touch and pinprick in both feet, up to the level of the ankles, involving the L4-L5, S-1 nerve roots bilaterally.  The examiner diagnosed these manifestations as mild bilateral peripheral neuropathy, involving L4-L5, S-1 nerve roots in both feet, up to the level of the ankles, secondary to residuals of frostbite.  The September 2014 examination also noted decreased sensation of moderate severity in each foot and mild tingling in each foot, though peripheral neuropathy was not explicitly mentioned in the examination report.

Diseases of the peripheral nerves are addressed in 38 C.F.R. § 4.124a.  As the evidence shows that the peripheral neuropathy affects the L4-L5 and S-1 nerve roots, evaluation pursuant to DC 8520, for impairment of the sciatic nerve, is warranted.  Under DC 8520, mild incomplete paralysis warrants a 10 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

The terms "mild," "moderate," and  "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  However, symptoms such as numbness and impaired sensation (i.e., sensory disturbances) and tissue loss are specifically contemplated by DC 7122.  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other conditions(s).  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different DCs, is to be avoided.  38 C.F.R.          § 4.14.

In this case, the Veteran's original grant of a 30 percent rating for residuals of frostbite, left and right foot, was predicated, in part, on a finding of decreased sensation in each foot.  See April 2002 rating decision.  Accordingly, these symptoms cannot also be rated as manifestations of a different disability under a different DC.  See 38 C.F.R. § 4.14.  Thus, while the Board acknowledges that the Veteran has experienced peripheral neuropathy in both feet for the entirety of the appeal period, the symptoms of this disability are already contemplated in the evaluation of residuals of frostbite, left and right foot, and therefore do not warrant a separate rating.

ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for obstructive sleep apnea has not been received, the petition to reopen this claim is denied.

New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received, the petition to reopen this claim is granted.

New and material evidence sufficient to reopen the claim of entitlement to service connection for a respiratory condition has been received, the petition to reopen this claim is granted.

New and material evidence sufficient to reopen the claim of entitlement to service connection for sensitive nerve system has not been received, the petition to reopen this claim is denied.

New and material evidence sufficient to reopen the claim of entitlement to service connection for dizziness and loss of balance has been received, the petition to reopen this claim is granted.

New and material evidence sufficient to reopen the claim of entitlement to service connection for gout has not been received, the petition to reopen this claim is denied.

New and material evidence sufficient to reopen the claim of entitlement to service connection for erectile dysfunction has not been received, the petition to reopen this claim is denied.

Entitlement to a schedular rating in excess of 30 percent for residuals of frostbite, left foot is denied.

Entitlement to a schedular rating in excess of 30 percent for residuals of frostbite, right foot is denied.


REMAND

The Board finds that further development of the remaining claims on appeal is required.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Reopened Claims

Above, the Board reopened the previously denied claims of entitlement to service connection for bilateral hearing loss, a respiratory condition, and dizziness and loss of balance.  When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  This is because the RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for the claimant the one review on appeal as provided by 38 U.S.C.A. § 7104.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  Accordingly, the Board finds that remand of these claims is required for readjudication in a supplemental statement of the case.

Service Connection for a Left Ankle Disability

The Veteran seeks service connection for a left ankle disability, to include as secondary to service-connected residuals of frostbite and knee disabilities.  In September 2014, he underwent a VA examination to determine the nature and etiology of this disability.  The examiner diagnosed degenerative joint disease, left ankle, and opined that the left ankle condition was less likely than not related to the residuals of frostbite and knee disabilities because the medical literature did not support such a relationship.  

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this instance, the examiner did not consider whether the left ankle disability is directly related to service or whether it may have been aggravated by the residuals of frostbite or knee disabilities.  See 38 C.F.R. §§ 3.303, 3.310.  Accordingly, remand is warranted for a new examination and opinion.

Service Connection for a Low Back Disability

The Veteran seeks service connection for a low back disability, to include as secondary to service-connected residuals of frostbite, knee, and right shoulder disabilities.  In September 2014, he underwent a VA examination to determine the nature and etiology of this disability.  The examiner diagnosed lumbosacral strain, degenerative arthritis, and sciatica.  In a November 2014 C&P examination note, the examiner opined that it was less likely than not that the back pain began during military service.  In support of this conclusion, the examiner noted that the STRs were silent of any pertinent complaints or treatment and that a February 1978 treatment record showed that the Veteran reported experiencing chronic back pain for the past six months; the treatment record implied that the back pain began more than two decades after discharge from service.  In a December 2010 C&P examination note, the examiner opined that it was less likely as not that the back disability was caused by or as a result of the Veteran's service-connected residuals of frostbite or knee disabilities.  The given rationale was that such a relationship was not supported by medical literature.  

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. at 311 (2007).  In this instance, the examiner erred in writing the etiological opinions.  With regard to the opinion for a direct nexus, the examiner's conclusion was too narrow in that it focused on whether the back pain started during service and did not address whether it could otherwise be related to that service.  With regard to the opinion for secondary service connection, the examiner did not consider aggravation or the impact of the Veteran's right shoulder disability.  See 38 C.F.R. §§ 3.303, 3.310.  Accordingly, remand is warranted for a new examination and opinion.

Increased Rating for Right and Left Knee Arthritis

The Veteran seeks an increased rating for his right and left knee arthritis; both disabilities are rated as 10 percent disabling, and the Veteran also has separate 20 percent ratings for each knee based on limitation of extension.  At the June 2016 Board hearing, the Veteran testified that his knee disabilities had worsened since his September 2014 VA examination.  Specifically, he identified the presence of instability, stating that his knees jump out of place while he is walking.  Accordingly, remand for a new examination is warranted to determine the current nature and severity of the right and left knee disabilities.  38 C.F.R. § 3.327(a) ("Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect."); Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that VA failed to fulfill its statutory duty to assist when it relied on the results of a two year old examination instead of obtaining a contemporaneous examination after the claimant had complained of worsening disability.)

Additionally, a review of the September 2014 VA examination report shows that the examiner did not test for pain on both active and passive motion or in weight-bearing and nonweight-bearing.  Thus, the examination does not meet the requirements of 38 C.F.R. § 4.59 and it is considered inadequate to decide the claim.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  The examination obtained on remand must comply with § 4.59.

Extraschedular Rating

The Veteran's claims for an increased rating for residuals of frostbite, left and right foot, are bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the evidence of record shows that the Veteran has difficulty with ambulation.  At the June 2016 Board hearing, the Veteran testified that his residuals of frostbite, left and right foot, cause him to be unbalanced.  The September 2014 VA examiner also noted that the residuals of frostbite, left and right foot disability prevents the Veteran from standing or walking for long periods, however it is difficult to separate the causes of his limitations because they are also, in part, due to his back, foot, and ankle conditions.  The Board notes that the Veteran's back, foot, and ankle conditions are not service connected, however claims of service connection for back and left ankle conditions are part of this appeal and are being remanded for further development.   

As such problems with ambulation are not considered in the schedular criteria of DC 7122 and because they would cause interference with employment, the Board finds that the first two steps of Thun have been met.  Therefore, via remand, a referral to the Director of Compensation Service is warranted under 38 C.F.R.         § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule a VA joints examination to determine the nature and etiology of the Veteran's low back and left ankle conditions.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide diagnoses for the Veteran's low back and left ankle conditions.

For each diagnosed disability, the examiner must answer whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during or is otherwise related to the Veteran's active service.

For each diagnosed back disability, the examiner must answer whether it is at least as likely as not that it was proximately caused or aggravated by the Veteran's service-connected right shoulder, bilateral knee, or residuals of frostbite disabilities.

For each diagnosed ankle disability, the examiner must answer whether it is at least as likely as not that it was proximately caused or aggravated by the Veteran's service-connected bilateral knee or residuals of frostbite disabilities.

The examiner should note that these last two questions require two opinions: one for proximate causation and another for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should attempt to establish a baseline level of severity for the low back or left ankle disability prior to its aggravation by the service-connected disability.

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be discussed, to include the Veteran's lay statements.

3.  Schedule a VA examination to determine the current severity of the Veteran's right and left knee arthritis.  The entire claims file must be reviewed in conjunction with the examination.

All symptoms and functional affects related to the disabilities must be recorded.  Range of motion testing must be performed in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  The examiner must indicate whether pain is present on each of these ranges of motion tests.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner should note whether flare-ups are present and whether they result in additional functional loss, to include a reduction in range of motion. If so, to the extent possible, the examiner should estimate the additional limitation of motion caused by the flare-ups. Similarly, the examiner should note whether additional functional loss is caused by pain, weakness, excess fatigability, or incoordination and, if so, estimate the additional limitation of motion.

The examination report must include a complete rationale for all opinions expressed. All the pertinent evidence of record should be considered, to include the Veteran's lay statements.

4.  Pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), refer to the Director of Compensation Service the matter of the Veteran's entitlement to an extraschedular rating for service-connected residuals of frostbite, left and right foot.

5.  Finally, readjudicate the appeal, to include consideration of whether an extraschedular rating is warranted for residuals of frostbite, left and right foot.  If any of the benefits remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


